April 5, Dear Stockholders: You are invited to attend the annual meeting of stockholders of Pacific Office Properties Trust, Inc. (the “Company”).This year’s meeting will be held on Tuesday, May 11, 2010 at 9:00 a.m. local time, at Le Parker Meridien, 119 W. 56th Street, New York, New York 10019. The attached proxy statement, with the accompanying notice of the meeting, describes the matters expected to be acted upon at the meeting.It is important that your shares be represented and voted. Whether or not you plan to attend the Annual Meeting in person, please complete the enclosed proxy card and return it as promptly as possible or authorize your proxy by calling the toll-free telephone number or via the Internet.The enclosed proxy card contains instructions regarding all three methods of authorizing your proxy.If you attend the meeting, you may continue to have your shares of stock in the Company voted as instructed in the proxy or you may revoke your proxy at the meeting and vote your shares of stock in the Company in person.We look forward to seeing you at the meeting. Sincerely, James R.
